Citation Nr: 1037604	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-28 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 
1969 and from August 1976 to August 1978, and he was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the Veteran, through his representative, has 
submitted arguments with regard to a claim for service connection 
for heart disease, to include as secondary to his service-
connected PTSD.  This claim was denied in a November 2007 rating 
decision, which the Veteran did not timely appeal.  Therefore, 
that matter is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary for further development of the claim.  
In this regard, the Board first notes a review of the file shows 
that the most recent VA treatment record is dated in July 2008.  
The record reflects that the Veteran receives mental health 
treatment on a regular basis at the St. Louis VA Medical Center 
(VAMC).  Therefore, the Board concludes that there are likely VA 
treatment records that need to be obtained.  Thus, the case is 
remanded so that all VA treatment records from the St. Louis VAMC 
dated from July 2008 to the present can be associated with the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).

Additionally, the Board observes that the Veteran was most 
recently afforded a VA examination in February 2007 in connection 
with his claim for a higher initial evaluation.  The Veteran has 
argued that his service-connected PTSD has increased in severity, 
and the Board notes that VA treatment records dated in 2008 do 
show a decrease on GAF score. Indeed, it has been over three 
years since his last examination.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board has determined that the 
Veteran should be afforded another VA examination to ascertain 
the current severity and manifestations of his service-connected 
PTSD. 

Finally, while the appeal was pending, the Court held in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part and 
parcel of an increased-rating claim when raised by the record.  
The Board has jurisdiction to consider the Veteran's possible 
entitlement to a TDIU rating when the issue is raised by 
assertion or reasonably indicated by the evidence and is 
predicated at least in part on the severity of the service-
connected disability in question, regardless of whether the RO 
has expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey at 382; Fanning v. Brown, 4 
Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 
(1991).  

In this case, the RO previously denied entitlement to TDIU.  
However, the Board must contemplate the assignment of such a 
rating as part of the increased rating claim, and in doing so, 
the Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration due in part to 
his psychiatric symptoms.  As such, the evidence of record 
reflects that the Veteran may be unemployable as a result of his 
service-connected PTSD for which an appeal of the disability 
rating is pending.  Therefore, the RO should develop a claim for 
TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the Veteran's VA 
treatment records dated from July 2008 to 
the present.  A specific request should be 
made for treatment records from the St. 
Louis VAMC.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.  The RO should develop a claim for TDIU 
in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

3.  After obtaining the additional 
treatment records, the Veteran should be 
afforded a VA examination to ascertain the 
current severity and manifestations of his 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service- connected PTSD.  
The examiner should also report all signs 
and symptoms necessary for rating the 
Veteran's PTSD under the General Rating 
Formula for Mental Disorders.

The findings of the examiner should also 
address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the case should be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



